EXHIBIT 10.30
 
SECOND AMENDMENT TO LEASE
 
THIS SECOND AMENDMENT TO LEASE (the “Amendment”) dated this 2nd of March, 2012
amends that certain Lease dated July 24, 2007 and amended on November 4, 2008 by
and between BIOLIFE SOLUTIONS, INC. (“Tenant”) and MONTE VILLA FARMS LLC
(“Landlord”) (the “Lease”) in the project known as “Monte Villa Farms” located
in Bothell, Washington.

 
RECITALS
 
WHEREAS, Tenant is desirous of leasing additional square footage, and Landlord
is desirous of leasing both additional square footage and substitute square
footage to Tenant on the terms and conditions set forth herein.

 
NOW, THEREFORE, in consideration of the above recitals and other good and
valuable consideration, the receipt and sufficiency of which is acknowledged by
each of the parties hereto, Landlord and Tenant agree to amend the Lease as
follows:

 
1.           The fifth Whereas paragraph shall be amended to read as follows:
 
“WHEREAS, Tenant has leased approximately 4,366 rentable square feet of office
space described and outlined on Exhibit C attached hereto (the "Office
Premises") and approximately 5,798 rentable square feet of the first floor of
the Production Building as shown on Exhibit C1 attached hereto ("Clean Room
Premises"). Tenant is desirous of moving to a mostly different and larger Office
Premises for a total of 7,169 rentable square feet in the Administration
Building described and outlined on Exhibit C2 attached hereto ("Office Expansion
Premises") and adding ,7,262 rentable square feet in the Production Building
described and outlined on Exhibit C3 attached hereto (“Production Expansion
Premises”), and Landlord is desirous of leasing the Clean Room Premises, the
Office Expansion Premises and the Production Expansion Premises to Tenant on the
terms and conditions set forth herein.  The Clean Room Premises, the Office
Expansion Premises and the Production Expansion Premises shall be collectively
known as the “Demised Premises”.  The rentable square footage of the Clean Room
Premises will be adjusted per BOMA based on the changes to the first floor of
the Production Building made by this Amendment. The revised total rentable
square footage of leased space shall be approximately 20,462 square feet, or as
otherwise measured according to BOMA standard.

 
2.           Paragraph 1.1.(a) shall be revised to read as follows:
 
“The “Commencement Date” for the Office Expansion Premises and the Production
Office Premises shall be upon completion of Tenant Improvements, which shall be
completed by the Landlord,  not later than July 10, 2012, provided that 1) no
delay in planning or construction is caused by Tenant or otherwise associated
with Tenant, or beyond the reasonable control of Landlord, and 2) space planning
is complete and this Second Amendment to Lease is executed by March 5, 2012.
 
 
1

--------------------------------------------------------------------------------

 
 
3.           Paragraph 1.2, line 4, delete “C and C1” and replace with “C, C1,
C2 and C3”.

 
Paragraph 1.2, line 5, delete “approximately 4,366” through “(Exhibit C1)” and
insert “comprised of the spaces listed below:” Add to the end of the paragraph:
 
Approximately:
    

  6,031 RSF in the Clean Room Premises (Exhibit C1)   7,169 RSF in the Office
Expansion Premises (Exhibit C2)   7,262 RSF in the Production Expansion Premises
(Exhibit C3)

          
4.           Paragraph 1.3, line 14, delete “twenty (20)” and insert “thirty
(30)”.

 
5.           Landlord shall designate two reserved parking stalls for Tenant
near the front of Building 3301 at no cost to Tenant.

 
6.           Paragraph 1.4, line 2, delete “the last day of the sixtieth full
calendar month following the Commencement Date for the Clean Room Premises” and
insert “June 30, 2021”.

 
7.           Paragraph 2.6 (a) line 3, delete “10,164” and insert “20,462”.

 
8.           Paragraph 2.6(a) line 5, delete “3.59%” and insert “7.23%”.

 
9.           The suite number of the Office Expansion Premises will remain Suite
310.’

 
10.          Upon completion of Tenant Improvements in the Office Expansion
Premises, Tenant shall accept the Office Expansion Premises and vacate the
Office Premises within two (2) weeks, and start paying the additional Operating
Expenses for the Office Expansion Premises.

 
11.          Tenant has two (2) five (5) year renewal options for the Demised
Premises, according to the terms specified in Paragraph 35 of the Lease. The
first of those options was exercised in the First Amendment. Tenant does hereby
exercise its second renewal option on its Premises at 3303 Monte Villa Parkway,
Suite 310, Bothell, WA (“Office Premises”) and the parties agree that all of the
Demised Premises will be coterminous with a revised termination date of June 30,
2021.
 
12.          As part of this Second Amendment, Tenant shall have two (2) five
(5) year renewal options from July 1, 2021 to June 30, 2026 and from July 1,
2026 to June 30, 2031 for the Demised Premises according to the terms specified
in Paragraph 35 of the Lease.

 
Add to the end of Paragraph 35, “Fair market rent value shall be defined in the
Lease as the net effective rent being charged for comparable space in comparable
buildings lease on comparable terms, including as relevant factors the presence
or absence of tenant improvement contributions, leasing commissions and rent
concessions.  If the parties are unable to agree on the fair market rent value
of the space, the rent determination would be submitted to arbitration through a
procedure described in the Lease.
 
 
2

--------------------------------------------------------------------------------

 
 
13.          Tenant shall have one option to terminate the Lease effective on
the expiration of the seventy-second (72nd) complete month of the lease term
(June 30, 2018) upon nine (9) months prior written notice from Tenant to
Landlord (Early Termination”).  Tenant shall pay to Landlord a termination
penalty only in the event of Early Termination at the effective date of
termination equal to one-third of the cost of Tenant Improvements and Broker
compensation.

 
14.          Subject to the existing rights of other tenants, Tenant shall have
an ongoing opportunity to place an offer on any space in the third floor of Bldg
3303 and/or any space in the first floor of Bldg 3301 that may become available
from time to time throughout the initial term and any renewal period, consistent
with Paragraph 36 of the Lease.
 
15.          Tenant will be allowed early access for two weeks at no charge (for
the spaces added to the Lease under this expansion) for the purpose of
installing cabling, furniture or other tenant fixtures.  Tenant shall not be
required to pay for utility or elevator charges during its early access period.

 
16.          Tenant may move the office furniture from the Office Premises
(except what is currently in the board room) to the Demised Premises, to the
extent the Demised Premises is unfurnished, and all office furniture that is in
the Demised Premises will be the property of the Tenant at the end of the Term,
as long as Tenant stays throughout the entire nine-year Term.

 
17.          No additional Security Deposit or personal guarantees will be
required and the sole payment due on signature of the Lease will be an amount
equal to the first month’s base rent to be applied to the rent for January 2013.

 
18.          Exhibit B.1 shall be replaced by Exhibit B.2.

 
19.          Exhibit D.1 shall be replaced by Exhibit D.2.
 
Other than set forth above, all terms and conditions of the lease remain in full
force and effect. The parties hereby reaffirm and confirm such terms and
conditions.  This agreement may be executed in several counterparts, each of
which shall be an original, but all of which shall constitute one and the same
instrument.  Facsimile copies will be considered originals.
 
 
3

--------------------------------------------------------------------------------

 
 
TENANT
  LANDLORD          
BIOLIFE SOLUTIONS, INC.
  MONTE VILLA FARMS LLC,  
a Delaware corporation  
 
A Washington limited liability company
          By: /S/ Daphne Taylor   By: /S/ Robert E. Hibbs   Name: Daphne Taylor
  Name: Robert E. Hibbs   Its: Chief Financial Officer      Its Manager  

 
 
4

--------------------------------------------------------------------------------

 
 
EXHIBIT B.2

 
BASIC ANNUAL RENT
 
Effective with this Amendment, the initial Basic Annual Rent shall be $20.25 per
rentable square foot per year plus, on a monthly basis, for the two year period
commencing January 1, 2013, an amount necessary to amortize the Tenant
Improvement funds, with interest computed thereon at the rate of eighteen
percent (18%) per annum, advanced to the Tenant as provided for in Exhibit D.2.
Basic Annual Rent shall be increased by two and a half percent (2.5%) per annum.

 
From the Commencement Date thru the end of 2012, Landlord shall relieve Tenant
of the net increase in Basic Annual Rent resulting from this Second
Amendment.  The monthly Basic Annual Rent due under the First Amendment to Lease
is $23,758.19 for July 2012 and $24,056.53 for August thru December 2012.  As a
concession, those will be the same amounts due under this Second Amendment.

 
In the event that Tenant Improvements are not completed by July 15, 2012, due
solely to the actions or inactions of Landlord, Tenant will be relieved of the
net increase in Basic Annual Rent for an equal amount of time beyond 2012.

 
Landlord has the right to create up to 50,000 sq ft of additional space on the
Property (the “Additional Space”). The creation of the Additional Space will
reduce the Operating Expenses for the Premises (the “Additional Space Expense
Reduction”). Tenant agrees that should Landlord create the Additional Space then
the Rent shall be increased (effective as of the date of the inclusion of the
Additional Space) by the amount of any Additional Space Expense Reduction.  Such
a reduction shall be computed (within six months of the inclusion of Additional
Space) by subtracting (i) the Tenant’s Proportionate Share of the Operating
Expenses and Taxes computed after the inclusion of the Additional Space in the
square footage calculations from (ii) Tenant’s Proportionate Share of the
Operating Expenses and Taxes computed before the inclusion of the Additional
Space in the square footage calculations.  Landlord shall provide Tenant with
such computations for Tenant’s review.

 
 
5

--------------------------------------------------------------------------------

 
 
EXHIBIT C

 
OFFICE PREMISES
 
[img_ex103001.jpg]
 
 
6

--------------------------------------------------------------------------------

 
 
EXHIBIT C.1
 
CLEAN ROOM PREMISES
 
[img_ex103002.jpg]
 
 
 
7

--------------------------------------------------------------------------------

 

EXHIBIT C.2
 
OFFICE EXPANSION PREMISES
 
[img_ex103003.jpg]
 
 
8

--------------------------------------------------------------------------------

 
 
EXHIBIT C.3
 
PRODUCTION EXPANSION PREMISES
 
[img_ex103004.jpg]
 
 
9

--------------------------------------------------------------------------------

 
 
EXHIBIT D.2
 
TENANT IMPROVEMENTS

 
Per a mutually agreed space plan and work letter, Landlord will provide a “Turn
Key” build out, including all hard and soft costs, up to $33.00 psf. Landlord
will provide up to an additional $100,000 in Tenant Improvement funds, which
will be amortized back into the Basic Annual Rent at 18% per annum and paid back
over two years starting January 2013.  Any amount over the cap of $33 psf and
$100,000 will be at Tenant’s sole cost and expense.  Landlord will perform the
construction in-house, using Tenant’s architect, SABA Architects for the
construction drawings and Landlord’s architect for the rest of the permit
submittal drawings and required documents.  Landlord will use its preferred
subcontractors, and in the event Landlord’s preferred subcontractors’ pricing
does not appear competitive, Landlord agrees to competitively bid the
work.  There will be no construction management fee, supervision fee or other
fees charged to the Tenant.
 
 
 
10
 